14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Jay KEENEY, Plaintiff-Appellant,v.D. SMITH, Warden;  Doctor Thompson;  D. Roberson;  SergeantWilson;  Correctional Officer Gregory;Correctional Officer Mundy, Defendants-Appellees.
No. 93-7110.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 18, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-93-334-AM).
Michael Jay Keeney, appellant pro se.
E.D.Va.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  Acting pursuant to 42 U.S.C. Sec. 1997e (1988), the district court ordered Appellant to exhaust administrative remedies and to advise the court within the time allotted by statute of the result of the administrative proceedings.  It warned Appellant that failure to comply with the order would result in dismissal of the action.  Appellant failed to comply with this order, and the district court dismissed the case without prejudice upon expiration of the allowed period.


2
The district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Its dismissal of the action, without prejudice, when Appellant failed to comply with its order was not an abuse of discretion.  We therefore affirm the judgment below.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 We note that Keeney filed proof of exhaustion of his medical claims with his notice of appeal.  He may submit this evidence to the district court